       Case 20-33233 Document 1249 Filed in TXSB on 09/30/20 Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

__________________________________________
                                          §                 Chapter 11
In re:                                    §
                                          §                 Case No. 20-33233 (DRJ)
CHESAPEAKE ENERGY CORPORATION, et al., §
                                          §                 (Joint Administration Requested)
                  Debtors.                §
__________________________________________§                 Re: Docket No. 3



              MOTION FOR PARTIAL RELIEF FROM AUTOMATIC STAY


                                           NOTICE:

       THIS IS A MOTION FOR PARTIAL RELIEF FROM THE AUTOMATIC
       STAY. IF IT IS GRANTED, THE MOVANT MAY ACT OUTSIDE OF THE
       BANKRUPTCY PROCESS. IF YOU DO NOT WANT THE STAY LIFTED,
       IMMEDIATELY CONTACT THE MOVING PARTY TO SETTLE. IF YOU
       CANNOT SETTLE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
       THE MOVING PARTY AT LEAST SEVEN (7) DAYS BEFORE THE
       HEARING. IF YOU CANNOT SETTLE, YOU MUST ATTEND THE
       HEARING. EVIDENCE MAY BE OFFERED AT THE HEARING AND THE
       COURT MAY RULE.

       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

       THERE WILL BE HEARING ON THIS MATTER ON OCTOBER 28, 2020, AT
       2:00 O’CLOCK P.M., IN COURTROOM 400, 515 RUSK AVENUE,
       HOUSTON, TEXAS, 77002.



       Pursuant to the provisions of 11 U.S.C. §362 and Local Rule 4001 of the Local

Bankruptcy Rules, Movers Rosa M. Byers and the State of Louisiana file this Motion for Partial

Relief from the automatic stay resulting from the filing of the captioned proceeding and with

respect represent that:
       Case 20-33233 Document 1249 Filed in TXSB on 09/30/20 Page 2 of 5




                                                1.

       There is currently pending in Caddo Parish, Louisiana, a concursus proceeding filed by

BHP Billiton Petroleum Properties (N.A.), L.P., and BHP Billiton Petroleum (TxLa Operating)

Company (jointly, “BHP Billiton”) under the title “BHP Billiton Petroleum Properties (N.A.),

L.P. Et Al v. Hosier Properties, L.L.C., Et Al.,” Docket No. 587,839-A on the docket of the First

Judicial District Court in and for Caddo Parish, Louisiana (the “Concursus Proceeding”), and

hereby move the Court to lift the automatic stay resulting from the filing by Chesapeake

Louisiana, L.P. (“Chesapeake”), one of the defendants in the Concursus Proceeding, of a Notice

of Suggestion of Pendency of Bankruptcy forChesapeake Energy Corporation et al and

Automatic Stay of these Proceedings in the Concursus Proceeding for relief under Chapter 11 of

Title 11 of the United States Code, 11 U.S.C.A. §101-1532. Movers show that the automatic

stay should be partially lifted for the following reasons and upon the following grounds, to-wit:

                                                2.

       BHP Billiton filed the Concursus Proceeding seeking a judicial determination of the

ownership of the royalties payable on production from certain lands located in Caddo Parish,

Louisiana, including the lands designated as Tracts 9A, 9B and 9C, all as will more fully appear

from the “Petition in Concursus” (the “Petition”), a copy of which is attached hereto and filed

herewith as Exhibit 1.

                                                3.

       As will more fully appear from Paragraphs 16 and 17 of the Petition, the only claimants

as to Tract 9A are Movers Rosa M. Byers and the State of Louisiana, the Martin Group and the

Arkoma Group. The only alleged claimants to Tract 9B and Tract 9C are Movers.
       Case 20-33233 Document 1249 Filed in TXSB on 09/30/20 Page 3 of 5




                                                  4.

       Defendants Chesapeake and FCX Oil and Gas, Inc. (the “Chesapeake Group”), although

named as defendants in the Concursus Proceeding, are not alleged to have any interest or claim

to the royalties attributable to Tracts 9A, 9B and 9C. See Petition, Paragraph 21, Exhibit 1. As

will more fully appear from its answer filed in the Concursus Proceeding, a copy of which is

attached, the Chesapeake Group has denied the allegations of Paragraph 21 for lack of

information sufficient to form a belief, but has not asserted any claim to the royalties attributable

to Tracts 9A, 9B or 9C.

                                                  5.

       BHP has been depositing the production royalties attributable to the lands described in the

Petition from the date of first production and the sum of Seven Million Nine Hundred Thirty-

Eight Thousand Six Hundred Eighty-Four And 70/100 Dollars ($7,938,684.70) is currently being

held in the Registry of the First Judicial District Court pursuant to the Petition.

                                                  6.

       Movers have previously filed and there is currently pending before the First Judicial

District Court a Motion to Sever the claims with respect to Tracts 9A, 9B and 9C and separately

try those claims, a copy of which is attached.

                                                  7.

       Counsel for Rosa Byers has conferred with opposing counsel for Chesapeake in the above

referenced state court action and with counsel for Chesapeake in the captioned bankruptcy

proceeding and they have been unable to reach an agreement, as shown by the attached

correspondence.
       Case 20-33233 Document 1249 Filed in TXSB on 09/30/20 Page 4 of 5




       WHEREFORE, Movers Rosa M. Byers and the State of Louisiana pray that a copy of this

Motion for Partial Relief from Automatic Stay be served upon the Debtors, Chesapeake Energy

Corporation, through their counsel of record, and upon BHP Billiton Petroleum Properties

(N.A.), L.P., BHP Billiton Petroleum (TxLa Operating) Company, Plaintiffs in the aforesaid

Concursus Proceeding, and on the Martin Group, and the Arkoma Group, defendants and

claimants to Tracts 9A, 9B and 9C and upon Chesapeake Louisiana, L.P., and that, after due

proceedings had, the automatic stay resulting from the captioned Bankruptcy Proceeding be lifted

as to Tracts 9A, 9B and 9C in the aforesaid Concursus Proceeding pending in the First Judicial

District Court in and for Caddo Parish, Louisiana, and that the litigation with respect to Tracts

9A, 9B and 9C be allowed to proceed in due course in the First Judicial District Court in and for

Caddo Parish, Louisiana.

       Movers further pray for all orders and decrees necessary or proper in the premises and full

general and equitable relief and all costs.

                                              Respectfully submitted,

                                              THE PESNELL LAW FIRM
                                              (A Professional Law Corporation)

                                              By:______/s/   J. Whitney Pesnell______
                                                            J. Whitney Pesnell
                                                        Texas Bar Roll # 00793137

                                              400 Travis Street, Suite 1100
                                              Shreveport, Louisiana 71101
                                              Post Office Box 1794
                                              Shreveport, Louisiana 71166-1794
                                              (318) 226-5577
                                              (318) 226-5578 (fax)

                                              --      ATTORNEYS FOR MOVER ROSA M.
                                                      BYERS.
Case 20-33233 Document 1249 Filed in TXSB on 09/30/20 Page 5 of 5




                             ______/s/ Ryan M. Seidemann ______________
                             Ryan M. Seidemann, RPA, Chief
                             Lands & Natural Resources Section, Civil Division
                             Office of Attorney General Jeff Landry
                             1885 North Third Street
                             Baton Rouge, Louisiana 70802
                             (225) 326-6000
                             (225) 326-6099 (fax)

                             –      COUNSEL FOR MOVER THE STATE OF
                                    LOUISIANA
